Case 1:20-cr-00014-BLW Document1 Filed 01/14/20 Page 1 of 2

BART M. DAVIS, IDAHO STATE BAR NO, 2696
UNITED STATES ATTORNEY

DAVID G. ROBINS, IDAHO STATE BAR NO, 8494
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO

WASHINGTON GROUP PLAZA IV

800 EAST PARK BOULEVARD, SUITE 600 ara ermnes
BOISE, ID 83712-7788 U.S, COURTS
TELEPHONE: (208) 334-1211 JAN 14 2999

FACSIMILE: (208) 334-1413 _, =
Revel ited. Tie
STEPHEN W.ICCNYON —

CLERK, DIS TUCT OF IDAHO

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

 

 

UNITED STATES OF AMERICA
+ = : 1.
Case No. CR 2 0 - 00 1 Jee & ALY
Plaintiff,
INDICTMENT
Vs.
NATHANIEL MICHAEL WEST,
Defendant.
The Grand Jury charges:
COUNT ONE

Mailing Threatening Communications
18 U.S.C, § 876(c)

On or about August 22, 2019, in the District of Idaho, the defendant, NATHANIEL
MICHAEL WEST, knowingly and willfully did deposit in any authorized depository for mail, to
be sent and delivered by the U.S. Postal Service, and knowingly caused to be delivered by the
U.S. Postal Service according to directions thereon, a communication, addressed to Jethelyn

Harrington, Office of the Public Defenders, Attorney at Law, Twin Falls County, 233 Gooding

INDICTMENT - |

 
Case 1:20-cr-00014-BLW Document1 Filed 01/14/20 Page 2 of 2

St. N, P.O. Box 126, Twin Falls, ID 83303-0126, and containing threats to injure Jethelyn
Harrington, her family, and Alexis Ellifrits, all in violation of Title 18 of the United States Code,

Section 876(c),

Dated this | 4 day of January, 2020.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY
By:

pve

DAVID G. ROBINS
ASSISTANT UNITED STATES ATTORNEY

INDICTMENT - 2

 
